DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities: for sake of grammar, clarity, and numerical consistency, the phrase “one or more electrolytic cell stack, said electrolytic cell stack” should instead be written as (emphasis added), for example, “one or more electrolytic cell stacks, said one or more electrolytic cell stacks.” Appropriate correction is required. 
Claim 1 is also objected to because of the following informalities: for sake of grammar, clarity, and numerical consistency, the phrase “wherein said oxidant fluid comprises one or more forms of one or more aqueous multi-electron oxidant” and the associated phrase “wherein said aqueous multi-electron oxidant” should instead be written as (emphasis added), for example, “wherein said oxidant fluid comprises one or more forms of at least one at least one aqueous multi-electron oxidant.” Appropriate corrections is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gelb (US 5,041,197), and further in view of Parker et al. (US 5,219,671) and Lee et al. (US 2012/0100444).

	Regarding Claims 1, 5, Gelb teaches a system for the production of electricity and hydrogen chloride (Abstract, col. 1 lines 15-19). As illustrated in Figures 1-2, Gelb teaches that the system comprises a discharge system for storing energy and producing electric power, wherein the discharge system comprises at least one fuel cell (40) (“one or more electrolytic cell stack”), wherein said fuel cell comprises a plurality of fuel cell elements (“plurality of electrolytic cells”), wherein each fuel cell element comprises an anode/electrolyte/cathode assembly (“each of said electrolytic cells comprises an electrolyte-electrode assembly”) (col. 3 lines 11-55). As illustrated in Figure 2, Gelb teaches that each anode/electrolyte/cathode assembly comprises a cation-exchange barrier membrane (82) (“cation-exchange membrane”) (col. 4 lines 20-30). As illustrated in Figures 1-2, the discharge system comprises an oxidant fluid (i.e. the cathode inlet stream comprising Cl2 and dilute HCl) and a reducer fluid (i.e. the 2), wherein chemical energy of the oxidant and reducer fluid are stored in the discharge system (e.g. stored, at least temporarily, while the oxidant and reducer fluids are being routed between electrolysis cell (12) and fuel cell (40)), wherein the discharge system facilitates producing electric power (i.e. the electric power produced and routed throughout the “GENERATING LOOP” in Figure 1) by converting chemical energy of said oxidant and reducer fluids, wherein said producing electric power is facilitated, at least in part, by a comproportionation reaction (i.e. the cathode inlet stream comprises Cl2 and dilute HCl and the cathode outlet stream comprises only concentrated HCl) (col. 3 line 47 to col. 4 line 39). As illustrated in Figure 2, the reducer fluid comprises H2 therein (the “reducer fluid comprises a reducer” wherein said reducer is “hydrogen”) (col. 3 lines 47-68). 
	Gelb does not explicitly teach that the oxidant fluid is aqueous.
	However, it is first noted that, as previously described, Gelb teaches that the oxidant fluid comprises a solution of Cl2 and dilute HCl therein (col. 3 lines 47-68).
	Furthermore, Parker teaches an apparatus for the electrolytic, thermal, and photolytic production of hydrogen and oxygen (Abstract, col. 1 lines 13-23). As illustrated in Figure 1B, Parker teaches that in an embodiment of a hydrogen-halogen load leveling apparatus, the apparatus comprises an electrolytic cell which functions in the manner of a fuel cell, wherein the fuel cell inlet stream comprises an aqueous solution of Cl2 and dilute HCl, and wherein the fuel cell outlet stream comprises an aqueous solution comprising concentrated HCl and chlorine therein (col. 3 lines 12-19).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the oxidant fluid of Gelb as an aqueous oxidant fluid comprising an aqueous solution of Cl2 and HCl therein, given not only because Parker teaches that a solution of Cl2 and dilute HCl may readily be utilized in an aqueous solution form when being routed as an inlet reactant stream of an electrolytic cell which functions in the manner of a fuel cell.

	However, it is first noted that, as previously described, Gelb teaches that the fuel cell works in concert with an electrolysis cell, wherein the electrolysis cell electrolyzes a solution of NaCl and H2O into oxidant and reducer fluid streams for use in the fuel cell (col. 3 lines 11-26).
	Furthermore, Lee teaches a fuel cell system working in concert with an electrolysis system (Abstract, [0002]). As illustrated in Figure 2, Lee teaches that in an electrolysis system which electrolyzes sea water (i.e. a solution comprising NaCl and H2O), the magnitude of the DC current supplied to the electrolysis system allows for a controlled amount of sodium hypochlorite (NaOCl) to be formed as a product of the electrolysis system ([0006]-[0008]). Lee teaches that the sodium hypochlorite may be then routed elsewhere (e.g. an intake port) for use as a sterilizing agent ([0006]-[0008]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would operate the electrolysis cell of Gelb, as modified by Parker, such the aqueous oxidant fluid it produces for use in the fuel cell further comprises a controlled amount of sodium hypochlorite therein (“an aqueous multi-electron oxidant,” wherein the aqueous-multi electron oxidant is a “hypochlorite”), given not only because Lee teaches that electrolysis of a solution of NaCl and H2O can be carried out such that sodium hypochlorite is produced therefrom, but also because Lee teaches that such sodium hypochlorite is particularly useful insofar as it can be routed elsewhere for use as a sterilizing agent (it is noted that the instant Claim does not appear to explicitly require that the claimed aqueous multi-electron oxidant must participate, or otherwise function, as a component in the claimed production of electric power).

	Regarding Claim 2, Gelb, as modified by Parker and Lee, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figure 2 of Gelb, the concentration of HCl increases from the cathode inlet to the cathode outlet, wherein such an increase necessarily results in a pH change (See Claim 1). 
Accordingly, the comproportionation reaction (in context of Gelb, as modified by Parker and Lee) is, at least in part, “facilitated by a pH change.”

	Regarding Claim 3, Gelb, as modified by Parker and Lee, teaches the instantly claimed invention of Claim 2, as previously described.
	As illustrated in Figure 2 of Gelb, the concentration of HCl increases from the cathode inlet to the cathode outlet, wherein such an increase necessarily results in a pH change, wherein such an increase occurs, at least in part, as a result of the ion exchange occurring as the cathode inlet streams flows in a laminar fashion across the cation-exchange barrier membrane (See Claim 1).
	Accordingly, the pH change (in context of Gelb, as modified by Parker and Lee) is, at least in part, “facilitated by an orthogonal ion migration across laminar flow.”

	Regarding Claim 4, Gelb, as modified by Parker and Lee, teaches the instantly claimed invention of Claim 2, as previously described.
	As previously described, Gelb teaches that the fuel cell works in concert with an electrolysis cell, wherein the products of the electrolysis cell form the oxidant and reducer fluids of the fuel cell (See Claim 1).
	Accordingly, because the fuel cell of Gelb, as modified by Parker and Lee, cannot function without the electrolysis cell also functioning (given that it produces the reactants utilized in the fuel cell), the fuel cell (and therefore the comproportionation reaction) of Gelb, as modified by Parker and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729